 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   JOSE TRUJILLO,                                      Case No. 1:21-cv-00549-DAD-SAB

 9                   Plaintiff,                          ORDER RE STIPULATION FOR
                                                         EXTENSION OF TIME TO RESPOND TO
10           v.                                          COMPLAINT AND CONTINUING
                                                         SCHEDULING CONFERENCE TO
11   L&S PIZZA, INC., et al.,                            SEPTEMBER 14, 2021

12                   Defendants.                         (ECF No. 8)

13

14          On July 2, 2021, a stipulation was filed for a second extension of time for L&S Pizza,

15 Inc. and a first extension for Lorraine Solgaard Family Limited Partnership to respond to Jose

16 Trujillo’s complaint.

17          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Defendants shall file a responsive pleading on or before July 13, 2021;

19          2.      The scheduling conference set for July 13, 2021, is CONTINUED to September

20                  14, 2021 at 11:30 a.m.; and

21          3.      The parties shall file a joint scheduling report seven (7) days prior to the

22                  scheduling conference.

23
     IT IS SO ORDERED.
24

25 Dated:        July 6, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                     1
